FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 22 January 2019.  These drawings are acceptable.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
Claim 1 – it appears that “value” in line 13 should be ---valve---.
Claim 14 - it seems that “centrifugal separation container” should be ---a centrifugal separation container---.  Since claim 14 is a method claim, the examiner suggests that the apparatus limitations in lines 2-12 to be recited as part of a process step, such as a “providing” step. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
In light of the claim amendments filed on 30 September 2021, the rejections under 35 U.S.C. 112(b) are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010099616 (Watanabe) in view of Hoang et al. (U.S. Patent Application Pub. No. 2014/0370499).
Regarding claim 1, JP 2010099616 discloses a centrifugal separation container 1 for separating a material from tissue and body fluids using a centrifugal force, comprising: a first container 8; a second container (inner volume of first container 7); a first piston (outer surface of first container 7) positioned in the inside of the first container and configured to be movable up and down in the inside of the first container; an elastic body 9 positioned below the first piston in the inside of the first container and configured to elastically bias the first piston upward; a first connecting duct 12 having one end connected to the first container and the other end connected to the second container; and a first control valve 17 operating by a centrifugal force and configured to open and close the first connecting duct (Fig. 1, 3 and 4), but does not disclose wherein the first control valve comprises a first valve configured as an initial close valve that is closed before a centrifugal force is applied and that is opened after a centrifugal force is applied.
Hoang et al. discloses wherein the first control valve comprises a first valve configured as an initial close valve that is closed before a centrifugal force is applied and that is opened after a centrifugal force is applied (Abstract; paras. [0005]-[0007]; [0010]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the container of JP 2010099616 with the valve of Hoang et al. for the purpose of controlling the passage of the sample through a channel in the body at the desired point during centrifugation KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007).
Regarding claim 2, JP 2010099616 discloses wherein the centrifugal force has a component for moving the first piston downward (Fig. 3 and 4).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2010099616 (Watanabe) in view of Hoang et al. (U.S. Patent Application Pub. No. 2014/0370499), as applied to claim 1 above, and further in view of JP 3137413.
Regarding claim 7, modified JP 2010099616 does not disclose wherein the first connecting duct comprises a first duct connected to the first container, a second duct connected to the second container, and a vertical flow path connecting the first duct to the second duct and extending vertically, wherein the first control valve comprises a weight body having a predetermined weight and an elastic ring disposed around the weight body, and is friction-fitted in the vertical flow path.
JP 3137413 discloses wherein the first connecting duct comprises a first duct connected to the first container 21, a second duct connected to the second container 41, and a vertical flow path connecting the first duct to the second duct and extending vertically, wherein the first control valve comprises a weight body 26 having a predetermined weight and an elastic ring disposed around the weight body, and is friction-fitted in the vertical flow path (Fig. 1). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have . 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010099616 (Watanabe) in view of Hoang et al. (U.S. Patent Application Pub. No. 2014/0370499), as applied to claim 1 above, and further in view of WO 2007126357 (Andersson).
Regarding claim 11, modified JP 2010099616 does not disclose a third container; a second piston positioned in the inside of the third container and configured to be movable up and down in the inside of the third container; and a second connecting duct connecting the third container with the first container.
WO 2007126357 discloses a third container; a second piston (27, 33, and/or 35) positioned in the inside of the third container and configured to be movable up and down in the inside of the third container; and a second connecting duct (57 and/or 65) connecting the third container with the first container (Fig. 1 and 2). It would have been obvious for one having ordinary skill in the art to have provided the container of modified JP 20100996 with the additional container and piston taught by WO 2007126357 for the purpose of separating components in fluid in a centrifuge (Abstract).
Regarding claim 12, modified JP 2010099616 does not disclose further comprising a second control valve configured to open and close the second connecting duct, wherein the second connecting duct comprises a first line and a second line, the third container has an entrance hole formed above the second piston, the second piston 
WO 2007126357 discloses a second control valve 77 configured to open and close the second connecting duct 57, wherein the second connecting duct comprises a first line and a second line, the third container has an entrance hole 59 formed above the second piston 27, the second piston is in close contact with an inner side surface of the third container, has a predetermined weight MF, and has a vertical through hole penetrating the second piston body vertically, the first line passes through the entrance hole and has one end connected to the second control valve and the other end connected to the vertical through hole, and the second line has one end connected to the second control valve and the other end connected to the first container (Fig. 2). It would have been obvious for one having ordinary skill in the art to have provided the container of modified JP 20100996 with the centrifugal chamber configurations taught by WO 2007126357 for the purpose of separating components in fluid in a centrifuge (Abstract).
Regarding claim 13, modified JP 20100996 does not disclose wherein the second piston further comprises a weight body having a predetermined weight.
WO 2007126357 discloses wherein the second piston 27 further comprises a weight body MF having a predetermined weight (Fig. 2). It would have been obvious for .

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the objections as discussed above.
Claims 3-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art does not teach or suggest wherein the first control valve further comprises a second valve configured as a normal open valve that is opened when no centrifugal force is applied and that is closed when a centrifugal force is applied; a valve operating hole is formed above the vertical flow path to extend vertically, and an operating beam is connected to a top end of the weight body to pass the valve operating hole to be exposed upward; or the first control valve comprises a rotation valve, wherein the rotation valve comprises: a valve hammer including a valve rod having a predetermined length, a pressing head formed at one end of the valve rod, located above the first connecting duct, and having a predetermined weight, and a rotation shaft disposed at the other end of the valve rod, the valve hammer configured to be rotatable on the rotation shaft; and a valve elastic member configured to elastically bias the pressing head upward.

Response to Arguments
Applicant’s arguments, see pages 12-19, filed on 30 September 2021, with respect to claim 14 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 103(a) over Andersson in view of WO 2015147606 of claim 14 has been withdrawn, since the prior art does not teach or suggest a positive pressure generated by the second piston combined with a negative pressure generated by the first piston. 
Applicant's arguments regarding claim 1 have been fully considered in view of newly found prior art references, but they are not persuasive. The Applicant argues that:
“once a centrifugal force is applied to the first valve and the first valve is thereby opened, even if the centrifugal force is removed or decreased (i.e. regardless of centrifugal force), the first valve is kept open. 
In contrast, in Watanabe, the opening/closing of the opening/closing valve is determined depending on the existence of a centrifugal force. In other words, the opening/closing valve of Watanabe is described as below:
The valve that is opened when a centrifugal force is not applied, that is closed when a centrifugal force is applied, and that returns to an open state when the action of a centrifugal force is decreased or discontinued (normal open valve)” (page 10).

However, it is improper to import claim limitations from the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See MPEP 2145. "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See MPEP 2111.01. Therefore, the examiner cannot import into claim 1 the particular embodiment described 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774 

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774